Citation Nr: 0720866	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  98-19 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a chronic liver 
disorder, to include on a direct or secondary basis or on the 
basis of aggravation.

2.  Entitlement to service connection for diabetes mellitus, 
to include on a direct or secondary basis or on the basis of 
aggravation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from May 1983 to December 
1992.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  The Board of Veterans' Appeals (Board) 
remanded the case in November 2003 and in January 2006 for 
further development of the evidence.


FINDING OF FACT

The veteran did not incur a chronic liver disorder or 
diabetes mellitus during service, within an applicable 
presumptive period, or as a result of her service, and none 
of the veteran's service-connected disabilities have caused 
or aggravated a chronic liver disorder or diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic liver 
disorder, to include on a direct or secondary basis or on the 
basis of aggravation, are not met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.306, 3.307, 3.309, 3.310 (2006).

2.  The criteria for service connection for diabetes 
mellitus, to include on a direct or secondary basis or on the 
basis of aggravation, are not met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.306, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran contends that she is entitled to service 
connection for the claimed disorders.  

Preliminary Matters: Duties to Notify & to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Pursuant to the VCAA, upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision on a claim by an agency of 
original jurisdiction, the Secretary is required to inform 
the appellant of the information and evidence not of record 
that (1) is necessary to substantiate the claim, (2) the 
Secretary will seek to obtain, if any, and (3) the appellant 
is expected to provide, if any, and to request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  See 38 U.S.C. § 5103(a); Pelegrini v. 
Principi, 18 Vet. App. 112, 119, 121 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2006).  

In this case, the VCAA had not yet been enacted in 1997, when 
the veteran submitted the claims at issue in this appeal.  
The VCAA had not yet been enacted when the claims were first 
denied, in 1998, nor had the VCAA yet been enacted when the 
veteran perfected her substantive appeal in December 1998.  
Nevertheless, the veteran was advised of the criteria for 
service connection, including both the criteria for direct 
service connection and secondary service connection, in the 
rating decisions and in the statement of the case that 
preceded the December 1998 substantive appeal.  

In her substantive appeal, the veteran requested a haring 
before a hearing officer at the RO, and that hearing was 
conducted in January 2000.  The veteran also submitted a July 
2001 unfavorable Social Security Administration (SSA) 
decision in support of her claims.  

The veteran was first formally notified of the provisions of 
the VCAA in a July 2002 letter issued by the RO.  This letter 
advised the veteran of the criteria for establishing service 
connection as secondary to a service-connected disability or 
treatment of such disability.  This letter advised the 
veteran to identify or submit any evidence she had to support 
her claims, including statement from others.

The veteran was next advised of the provisions of the VCAA in 
February 2004 letter issued by the Appeals Management Center 
(AMC) following the Board's November 2003 Remand.  The 
February 2004 letter explained what evidence was required to 
substantiate a claim for service connection, including on a 
direct basis or a secondary basis, informed the appellant of 
the actions VA would take to assist her to develop the 
claims, advised the veteran to tell VA about any additional 
evidence she wanted VA to obtain, and advised the veteran to 
submit evidence relevant to her claims.  Another letter 
advising the veteran of VA's duties to assist her to develop 
the claims and providing her with notice of the provisions of 
the VCAA was issued in March 2006.  

The Board finds that, although the VCAA was not enacted until 
after the substantive appeal in this case had been perfected, 
the multiple notices of record advised the veteran of each 
element of notice described in Pelegrini.  The veteran 
clearly understood that she could assert that her service-
connected disabilities caused or aggravated the disorders at 
issue, since she clearly made that allegation, as noted in 
the Board's January 2006 Remand.  The notices provided meet 
the requirements set forth in Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  To the extent that the notices did not meet the 
requirements, the veteran has demonstrated actual knowledge 
of the information, or has demonstrated that lack of such 
information did not result in any prejudice to the veteran, 
since she alleged that the service-connected disabilities, or 
the treatment for those disabilities, aggravated the claimed 
disorders.  

In addition, the duty to assist the veteran to develop the 
claim has been fulfilled.  The veteran's service medical 
records have been obtained and are associated with the claims 
file.  VA clinical records have been obtained, and the 
veteran was afforded several VA examinations.  Social 
Security Administration records have been obtained and are 
associated with the claims files.  The veteran provided 
testimony before a hearing officer.  The veteran was afforded 
an opportunity to submit any additional evidence.  

The Board finds that, if there was any defect in compliance 
with the VCAA as to the two claims for service connection 
denied in this decision, the record establishes that the 
veteran has not been prejudiced thereby.  The record 
establishes that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of those two 
claims for service connection.  See Overton v. Nicholson, 20 
Vet .App. 427, 438 (2006).  In particular, the Board notes 
that specific medical evidence was obtained as to each legal 
theory upon which the veteran could seek benefits.  

The Board finds that all requirements in the VCAA, including 
the duty to notify the veteran and the duty to assist the 
veteran, have been met.  The Board further finds that the 
timing of the notice has not prejudiced the veteran.  

Claims for service connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the veteran presently has the same condition.  However, there 
is no presumption applicable for service connection for a 
fatty liver, and no presumption of service connection applies 
to that claim.

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

A veteran is competent to testify as to a condition within 
his knowledge and personal observation.  See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007); Bruce v. 
West, 11 Vet. App. 405, 410-11 (1998) (finding veteran 
competent to describe dry, itchy, scaling skin); but see 
Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay 
testimony that veteran suffered a particular illness 
(bronchial asthma) was not competent evidence because matter 
required medical expertise).

Facts and analysis

The veteran's service medical records are devoid of evidence 
of a liver disorder or of diabetes mellitus.  The veteran's 
October 1992 service separation examination specifically 
notes that, although there is a history of diabetes in the 
veteran's family, with three grandparents known to have 
diabetes, the veteran's blood glucose level was within normal 
limits, and the specific glucose level was noted as 84 in the 
medical history.  This evidence is unfavorable to the 
veteran, since the service medical records are devoid of 
evidence of the claimed disorders.

VA outpatient treatment records reflect that laboratory 
examinations of the urine disclosed ketones, and laboratory 
examination of the blood disclosed abnormal levels of 
glucose.  A diagnosis of diabetes mellitus was assigned in 
1997.  A diagnosis of fatty liver was also assigned in 1997.  
The outpatient clinical notes regarding these diagnoses are 
devoid of evidence or opinion linking the disorders to the 
veteran's service.

A September 1998 VA outpatient treatment includes a statement 
by a VA provider that the veteran's multiple physical 
problems were affecting her self-image.  Although this note 
suggests that diabetes, among other disorders, was 
aggravating at least one service-connected disability, this 
evidence does not support the veteran's claim for service 
connection for diabetes based upon its aggravation of an 
already-service-connected disability.  Aggravation of a 
service-connected disability by a disorder for which service 
connection is not in effect is compensated by the increased 
evaluation of the service-connected disability.  The fact 
that a disorder for which service connection is not in effect 
aggravates a service-connected disability does not support a 
claim of entitlement to service connection for the disorder 
which aggravates the service-connected disability.  By the 
terms of the authorizing provision, service connection on the 
basis of aggravation is available only where a service-
connected disability increases the severity of a disorder for 
which service connection is not in effect, but not the 
reverse.  38 C.F.R. § 3.10; Allen v. Brown, 7 Vet. App. 439 
(1995).

In March 2004, VA examination disclosed that the veteran had 
no evident ascites, malnutrition, hematemesis, melena, 
abnormal liver enzymes on laboratory examination, or other 
evidence of liver disease, although the veteran did have 
epigastric pain and right upper quadrant discomfort.  The 
examiner noted the veteran's contention that certain factors 
during her service, including exposure to fiberglass, 
graphite, and other toxic materials caused the diagnosed 
fatty liver.  The examiner concluded that the veteran's fatty 
liver was not etiologically related to her service or to any 
service-connected disability, and was most likely due to 
obesity and diabetes mellitus.  This opinion is unfavorable 
to the veteran.

March 2004 VA examination also disclosed that veteran was 
taking both oral antiglycemic medications and insulin.  The 
examiner concluded that the veteran's diabetes, which was 
first diagnosed in 1997, some 5 years after the veteran's 
service discharge, was not etiologically related to her 
service or to any service-connected disability.  This opinion 
is unfavorable to the veteran.

However, the Board determined, in its January 2006 Remand, 
that the RO had not addressed the veteran's contention that 
her service-connected disabilities aggravated diabetes 
mellitus and the diagnosed fatty liver.  The veteran has been 
granted service connection for cervical myositis and 
degenerative joint disease, right C5, with radiculopathy, 
bronchial asthma, depressive disorder, lumbar paravertebral 
myositis with degenerative joint disease, duodenal ulcer 
disease, residuals of an injury to the right index finger, 
bilateral patellar chondromalacia, allergic rhinosinusitis, 
residuals of excision of retromaxillary salivary glands 
bilaterally, and for external hemorrhoids; a 90 percent 
combined evaluation for these service-connected disabilities 
has been assigned from April 1999.  The veteran has been 
granted a total disability evaluation based on individual 
unemployability due to service-connected disabilities from 
April 1999.

The examiner who conducted review of the veteran's clinical 
records in October 2006 concluded that the veteran's diabetes 
mellitus and fatty liver were etiologically unrelated to the 
veteran's service-connected disabilities, and were 
etiologically unrelated and not aggravated by the service-
connected disabilities or the medications used to treat those 
disabilities, including mirtazapine (used to treat the 
veteran's service-connected depressive disorder), albuterol 
(used to treat the veteran's service-connected asthma), 
Flovent(r) (also known as Flonase(r), used to treat the veteran's 
service-connected asthma and allergic rhinitis), and 
omeprazole (used to treat the veteran's service-connected 
peptic ulcer disease).  This opinion is unfavorable to the 
veteran.

The service medical records are devoid of evidence that 
either diabetes mellitus or a fatty liver were diagnosed or 
treated in service, and the service medical records 
specifically note that the veteran's blood glucose was normal 
at the time of service separation examination.  Thus, the 
clinical evidence is against a finding that either disorder 
was incurred during service or manifested during service.

Diabetes mellitus may be presumed service-connected if 
manifested to a compensable degree within one year following 
a veteran's service discharge.  In this case, the evidence 
clearly establishes that diabetes mellitus was manifested in 
1997, 5 years after the veteran's service separation.  Thus, 
the evidence establishes that the disorder was not manifested 
within the presumptive period, and diabetes mellitus may not 
be presumed to have been incurred during the veteran's 
service.  

The March 2004 clinical opinion is unfavorable to the 
veteran's claim that a fatty liver resulted from toxic 
materials to which she was exposed during service.  That 
clinical opinion, and the October 2006 opinion based on a 
review of the record, each state that a fatty liver is 
typically a complication of diabetes.  This evidence is 
unfavorable to the veteran.

The opinion rendered following the October 2006 review is 
unfavorable to the veteran's contention that her service-
connected disabilities currently aggravate either diabetes 
mellitus or a fatty liver.  

The Board has reviewed the entire record obtained from the 
Social Security Administration (SSA), including the clinical 
evaluations performed for SSA purposes, the VA clinical 
records obtained by SSA, and the SSA decisions rendered 
following reviews of the evidence obtained by SSA.  While the 
July 2001 SSA decision discusses the veteran's service-
connected disabilities, and notes the diagnosis of diabetes 
mellitus, although not the diagnosis of a fatty liver, the 
SSA records do not provide any medical evidence or opinion 
linking diabetes mellitus to the veteran's service or to any 
service-connected disability.  This evidence, to the extent 
that it is not already of record, is neither favorable nor 
unfavorable to the veteran's claims as it is inconclusive as 
to matters material to the issues on appeal here.  

There is no medical evidence which is favorable to the 
veteran's claim that diabetes mellitus or a fatty liver is 
related in any way to here service or to any service-
connected disability or treatment for a service-connected 
disability.  Although the veteran has offered her statements, 
and her testimony at a personal hearing, in support of her 
claims, she has no medical expertise or training.  Because 
she is a lay person, her own statements and testimony are not 
competent medical evidence to establish that the claimed 
disorders are etiologically related to service or to any 
service-connected disability, to include treatment for such 
disability.  Voerth v. West, 13 Vet. App. 117, 120 (1999) 
(when a proposition to be proven turns on a medical question, 
such as the diagnosis of symptoms or the etiology of a 
current disorder, then evidence proceeding from a medical, 
rather than lay, source is required); see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The evidence is wholly unfavorable to the veteran when the 
claims are considered on the basis of direct service 
connection, presumptive service connection, secondary service 
connection, or on the basis of aggravation by the veteran's 
service-connected disabilities or treatment for such 
disabilities.  There is simply no medical evidence which is 
favorable to the veteran on any basis for which benefits are 
authorized.  The complete weight of the evidence, other than 
the veteran's won assertions, is against the claims.  The 
claims of entitlement to service connection for diabetes 
mellitus and for a fatty liver must be denied.


ORDER

The appeal for service connection for a chronic liver 
disorder, to include on a direct or secondary basis or on the 
basis of aggravation, is denied.

The appeal for service connection for diabetes mellitus, to 
include on a direct or secondary basis or on the basis of 
aggravation, is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


